DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of the Application
Claims 1-6 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: battery charging amount detection device and engine control device in claim 4, and display control device in claim 5.
MPEP § 2181, I. A. provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
In regards to claim 1 and 4: Applicant claims continuing driving of the engine until the charging amount becomes equal to or more than a charging end threshold larger than the first charging threshold; and 
First, applicant claims continuing driving of the engine without designating what engine speed the engine is driven at. Conformity within the claims is required for understanding. 
Second, there is no actionable item claimed related to the charging amount reaching the charging end threshold, which clearly implies ending charging. Therefore, it is unclear if charging is ended at this point, or if some other unclaimed event occurs. This confusion is exacerbated by the following limitation:
changing the engine to driving at the first rotation speed when the engine is driven at the second rotation speed and the charging amount increases to a third charging threshold smaller than the charging end threshold, wherein the third charging threshold is larger than the first charging threshold. 
This limitation is interpreted in view of Applicant Figure 9 and [0075]-[0079], wherein after Th2 (i.e. second charging threshold smaller than the first charging threshold) the vehicle continues to charge at the second rotation speed N2 until reaching Th3 (i.e. the third charging threshold smaller than the charging end threshold) wherein rotation speed returns to a first rotation speed N1, as claimed. However, this interpretation further confuses the earlier discussed continuing driving of the engine until the charging amount becomes equal to or more than a charging end threshold because Applicant Figure 9 and [0060]-[0062] shows this step, as best understood, to be chronologically after changing the engine to driving at the first rotation speed when… the charging amount increases to a third charging threshold. Corrective action or clarification is required. 
Should Applicant desire to claim a chronological series of events, the Office recommends amending such that the stopping driving of the engine at the first rotation speed [until] when the charging amount becomes equal to or more than a charging end threshold (as best understood) limitation be moved to after the continuing driving of the engine until the charging amount becomes equal to or more than a charging end threshold step for clarity, and to conform to the chronological descriptions of Fig. 9. For the sake of compact prosecution, this is the interpretation made, as best understood.
Although no specific suggestions are given by the Office at this time, should Applicant desire to claim these terms without any specific chronological order, Applicant is advised to amend the claims such that the claimed thresholds are claimed as separate routines that do not depend on set conditions forming a chronological order.
All other dependent claims of the indefinite claims detailed above are also indefinite at least by virtue of depending on the indefinite claims detailed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (US 20130085633 A1), in view of Ohkuma et al. (US 20130311028 A1) herein Ohkuma.
In regards to Claim 1, Ohno discloses the following: 
1. A hybrid vehicle control method for a hybrid vehicle (see Fig. 1 and [0012]) including a generator and an electric motor, (see Fig. 1, items 3, 5) the generator being configured to charge a battery by use of power of an engine, (Fig. 1, items 3, 4 and [0044] “battery 4 is connected to the power generator motor 3 and the drive motor 5, and is charged by the power the electric motor being configured to drive driving wheels by electric power of the battery, (see [0046] “drive motor 5 is driven by the power generated by the power generator motor 3 or the power (discharged power) output by the battery 4 “) the hybrid vehicle control method comprising: 
driving the engine at a first rotation speed when a charging amount of the battery decreases to a first charging threshold; (see at least Fig. 10, step S7 “HEV target SOC” and [0064] “HEV target SOC is, for example, an SOC value for determining whether or not to change the mode between the hybrid mode and the EV mode” and [0080] “The HEV target SOC is for example, 35%.”, wherein the HEV target SOC is equivalent to the first charging threshold. See also Fig. 10, step S14 “Start Engine” and step S15 wherein if SOC is above a “HEV Low SOC” of 25% (equivalent to the second charging threshold as detailed below) the engine is operated at 2000 rpm to 4000 rpm at step S16 and [0075] “the engine speed is controlled between, for example, 2000 rpm to 4000 rpm”, equivalent to the first rotation speed.)
changing the engine to driving at a second rotation speed larger than the first rotation speed when the engine is driven at the first rotation speed and the charging amount decreases to a second charging threshold smaller than the first charging threshold; (see at least Fig. 10, step S15 “HEV Low SOC” equivalent to the claimed second charging threshold and [0074] “HEV low SOC is, for example, 25%”, which is lower than the HEV target SOC of 35%. See also step Fig. 10, step S17 and [0076] “engine speed is controlled between, for example, 3000 rpm to 5000 rpm”, which is generally higher than the 2000-4000 rpm range of step S16.)
The difference between the disclosures of Ohno and the claimed subject matter is the first rotation speed of Ohno is a range of 2000 rpm to 4000 rpm, wherein the second rotation speed is a range of 3000-5000 rpm, which provides an overlapping range where the second rotation speed of Ohno may not always be explicitly larger than the first rotation speed. 

As best understood, Ohno discloses the following:
continuing driving of the engine until the charging amount becomes equal to or more than a charging end threshold larger than the first charging threshold; (see at least [0060]  “power generation termination SOC is a smaller value than the motoring start SOC, and is, for example, 90%” and Fig. 10, step S3) and 
As best understood, Ohno suggests the following:
changing the engine to driving at the first rotation speed when the engine is driven at the second rotation speed and the charging amount increases to a third charging threshold smaller than the charging end threshold, (see at least Fig. 10, see steps S8, S11 and S13, and Fig. 11C “transition to HEV mode”, which appears to be below the charging end threshold of )
Ohno does not explicitly disclose the following, which is taught by Ohkuma:
wherein the third charging threshold is larger than the first charging threshold. (see at least Fig. 4, step S102, step S104 and Fig. 7  demonstrating IntC2 is larger than IntC1, and  [0074] “second remaining charge amount threshold (IntC2) which is to be a predicted timing Tb at which the activation of the engine 2 becomes necessary in near future, the driving control unit 
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Ohkuma with the invention of Ohno, with the motivation of maintaining an idling driving (the lowest engine number of revolutions), so that it is made to prohibit its activation according to the driving speed of the motor vehicle in a hybrid motor vehicle at a time of activating the engine. (Ohkuma, [0006])
In regards to Claim 4: Claim 4 is the hybrid vehicle control device for a hybrid vehicle performing the method of claim 1, and is therefore rejected the same or similar to claim 1, above.
Claim 2-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno in view of Ohkuma, and further in view of Shibata et al. (US 20090174538 A1) herein Shibata.
In regards to Claim 2, Ohno does not explicitly disclose the following, which is taught by Shibata: 
2. The hybrid vehicle control method according to claim 1, wherein: the hybrid vehicle includes a display portion on which a state of the battery is displayed; (see at least [0003] “display of operating conditions of the forklift truck… such as engine rotation speed and battery voltage are displayed on a display panel in the driver's cabin” and [0084]” Said display data are: fork.fwdarw.motor, motor.fwdarw.fork, motor.fwdarw.tire, tire.fwdarw.motor, motor.fwdarw.battery, battery.fwdarw.motor, fuel consumption rate, battery charge rate”) and 
the hybrid vehicle control method further includes changing a display mode of the state of the battery on the display portion for a case where the engine is driven at the first rotation speed and for a case where the engine is driven at the second rotation speed. (see at least [0003] “display of operating conditions of the forklift truck… such as engine rotation speed and battery voltage are displayed on a display panel in the driver's cabin” and [0084]” Said display data are: fork.fwdarw.motor, motor.fwdarw.fork, motor.fwdarw.tire, tire.fwdarw.motor, motor.fwdarw.battery, battery.fwdarw.motor, fuel consumption rate, battery charge rate”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Shibata with the invention of Ohno with the motivation of providing a hybrid vehicle with a display device that displays operating conditions of the vehicle such as running conditions and cargo handling conditions and operating environments of the vehicle. (Shibata, [0001])
In regards to Claim 3, Ohno does not explicitly disclose the following, which is taught by Shibata: 
3. The hybrid vehicle control method according to claim 1, further comprising: changing a display mode of the battery for a case where the charging amount increases, for a case where the charging amount decreases, and for a case where power generation is performed in the hybrid vehicle but the charging amount decreases. (see at least [0003] “display of operating conditions of the forklift truck… such as engine rotation speed and battery voltage are displayed on a display panel in the driver's cabin” and [0084]” Said display data are: fork.fwdarw.motor, motor.fwdarw.fork, motor.fwdarw.tire, tire.fwdarw.motor, motor.fwdarw.battery, battery.fwdarw.motor, fuel consumption rate, battery charge rate”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the teachings of Shibata with the invention of Ohno with the motivation of providing a hybrid 
In regards to Claims 5-6: Claims 5-6 are the hybrid vehicle control devices for a hybrid vehicle performing the methods of claims 2-3, and is therefore rejected the same or similar to claims 2-3, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
March 22, 2022
/TODD MELTON/Primary Examiner, Art Unit 3669